Citation Nr: 0420308	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-47 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss 
on both a direct basis and as secondary to a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kathy Jackson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from August 1944 to 
September 1945.  

This matter arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran moved to Alabama during the 
pendency of this appeal.  Jurisdiction over the matter was 
therefore transferred to the RO in Montgomery, Alabama.  The 
veteran was afforded a personal hearing before a RO Hearing 
Officer in June 1996.  A copy of the transcript is associated 
with the claims file.

In July 1998, the Board issued a decision that denied the 
claim of service connection for left ear hearing loss.  The 
veteran appeared to the United States Court of Appeals for 
Veterans Claims (CAVC).  In June 1999, VA's Office of General 
Counsel filed a Motion for Remand and to Stay Further 
Proceeding.  An August 1999 Order of the CAVC granted the 
motion.  Thereafter, in February 2001, the Board remanded the 
claim to the RO for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

The Board remanded the matter again in May 2003 to obtain 
additional evidence and cure certain due process defects.  
The matter was returned to the Board in June 2003 for final 
appellate consideration.


FINDING OF FACT

Left ear hearing loss was not manifested in service or within 
one year of service discharge, and no competent medical 
evidence has been presented establishing a nexus between any 
current hearing loss disability and the veteran's active 
service or service-connected psychiatric disorder.



CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service or a service-connected disability, and may not be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
held, in part, that a notice as required by 38 U.S.C.A. § 
5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim for service connection for left ear hearing loss was 
received as of June 1995.  Thereafter, by a June 1996 rating 
decision, the RO adjudicated the claim.  Only after that 
rating decision was promulgated did the RO, in a letter sent 
in November 2001, provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Yet during the course of his appeal, the veteran was also 
sent a statement of the case in October 2000, a Board 
decision in July 1998, a CAVC Remand in August 1999, a Board 
Remand in February 2001, a Supplemental Statement of the Case 
(SSOC) in February 2003, a Board Remand in May 2003, a 
development letter in July 2003, and a SSOC in April 2004.  
All these actions and documents - collectively - listed 
and/or discussed the evidence considered, the legal criteria 
for determining whether the veteran's claim could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  


In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in November 
2001 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to its 
reconsideration of the veteran's claim in a February 2003 
SSOC, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the claim would not be 
prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA and 
private medical records, personal statements from the 
veteran, and service medical records.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claim.  The veteran has also been given the opportunity 
to provide personal testimony before the RO.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran's claims file was reviewed by a VA 
examiner for the purpose of obtaining an opinion on the 
nature and etiology of the veteran's claimed hearing loss 
disability.  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for over nine years.  There would be no possible 
benefit to remanding this claim again, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

The veteran claims that he currently suffers from left ear 
hearing loss, and that said disability was caused by his 
service-connected psychiatric disability.  Alternately, he 
asserts that his hearing loss is the result of in-service 
acoustic trauma.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310(a) (2003).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records are absent any findings 
for complaints, treatment, or diagnosis of hearing loss. As 
part of psychiatric treatment conducted in April 1945, the 
veteran noted to have requested cotton for his ears because 
the planes were making him nervous.  On physical examination 
pending service discharge, the veteran's ears and drums were 
normal.  His hearing was 30/30 bilaterally on conversational 
voice test.  

The pertinent evidence of record includes the report of a VA 
general medical examination conducted in April 1981.  No 
hearing loss was noted.  

On a report of a VA audiological evaluation conduct in March 
1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
20
30
LEFT

60
55
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 44 percent in the left ear.  

Similar findings were contained in the report of a September 
1995 audiology examination conducted at the Permian Basin 
Rehabilitation Center.  The examiner noted that the veteran 
gave a history of noise exposure due to a 30-year experience 
as a truck driver and 4 years of active military with 
exposure to heavy gunfire.  The veteran also reported that he 
was exposed to noise in his recreational activities, which 
included hunting and use of home power tools.  The diagnosis 
was moderate high frequency sensorineural hearing loss.

At his personal hearing in June 1996, the veteran denied 
having any type of hearing loss in service.  He also denied 
suffering acoustic trauma in service.  He indicated that his 
hearing loss was not diagnosed until 1991.  He said he was 
told that his hearing loss was caused by his nervous 
disability.  

Treatment records from the Albuquerque VA Medical Center 
(VAMC) and Montgomery VAMC dated from 1994 to 2003 show that 
the veteran was diagnosed as having left ear hearing loss.  
No findings were made as to the etiology of his hearing loss.   

A VA audiologist reviewed the veteran's file in March 2004 
for the purpose of determining the etiology of his left ear 
hearing loss.  The examiner noted that first documented 
diagnosis of hearing loss occurred in the March 1991 VA 
examination report.  He said moderately severe left ear 
hearing loss was demonstrated at that time.    The examiner 
made note of the prior records and reports showing that the 
veteran worked in trucking for over 30 years after his 
service discharge.  He also referenced the transcript of the 
June 1996 hearing wherein the veteran testified that he did 
not have acoustic trauma in service.  The examiner stated 
that the pattern of hearing loss in the veteran's left ear 
was not characteristic of loss due to noise exposure.  The 
examiner added that there was no known mechanism by which a 
psychiatric disorder could cause hearing loss, particularly 
in one ear.  Given the evidence of record, the examiner 
opined that the veteran's left ear hearing loss was "not 
likely" due to either noise exposure in service or any 
psychiatric disorder or event.  Rather, the pattern of loss 
in the left ear was felt to suggest that, at some time prior 
to 1991, the veteran suffered a discrete inner ear event.  
The examiner emphasized that there was no evidence to suggest 
the loss was connected to noise exposure or a psychiatric 
illness.

The veteran has proffered no competent evidence in support of 
his appeal.  There is no evidence of hearing loss in service 
or within one year of service discharge.  The veteran does 
not contend otherwise.  He merely asserts that a physician 
told him that his hearing loss was caused may years later by 
his psychiatric disability.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, the 
report of the April 2004 audiology examination is clearly 
disfavorable to the veteran's claim.  The veteran's claims 
file was thoroughly reviewed.  It was opined that the 
veteran's left ear hearing loss is not etiologically related 
to his active service, to include noise exposure, or that his 
hearing loss was somehow caused by his service-connected 
psychiatric disability.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for hearing loss and that, therefore, the provisions of 
§ 5107(b) are not applicable.  


ORDER

Entitlement to service connection for left ear hearing loss 
on both a direct basis and as secondary to a psychiatric 
disorder is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



